DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 02/25/2022.  
Examiner withdraws the previously made Provisional Double-Patenting Rejection.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Timothy L. Boller (Reg. No. 47,435) on 02/25/2022. 

The application has been amended as follows: 
Please replace claims 1, 7, 13, 19, 25 and 31 with the followings:

1.	(Currently Amended) An image encoder, comprising: 
circuitry; and
a memory coupled to the circuitry,
wherein the circuitry, in operation:
in response to a determined number of sub blocks of a block of a picture being set to four, splits the block into four sub blocks, wherein,
in response to a size of the block of the picture satisfying a block-size condition, splits the block into four sub blocks along a single direction, wherein the splitting includes, 
in response to the width of the block being larger than the height of the block and the size of the block being 32x8, splitting the block along a vertical direction into four 8x8 sub blocks; and
in response to the height of the block being larger than the width of the block and the size of the block being 8x32, splitting the block along a horizontal direction into four 8x8 sub blocks; and
in response to the size of the block not satisfying the block-size condition, splits the block into four sub blocks along the vertical and horizontal directions, wherein the splitting includes splitting the block along the vertical and horizontal directions into four 16x16 sub blocks in response to the width of the block being equal to the height of the block and the size of the block being 32x32; and 
encodes the sub blocks of the block. 


7.	(Currently Amended) An image encoder comprising:
a splitter which, in operation, receives and splits an original picture into blocks;
a first adder which, in operation, receives the blocks from the splitter and predictions from a prediction controller, and subtracts each prediction from its corresponding block to output a residual;
a transformer which, in operation, performs a transform on the residuals outputted from the adder to output transform coefficients;
a quantizer which, in operation, quantizes the transform coefficients to generate quantized transform coefficients;
an entropy encoder which, in operation, encodes the quantized transform coefficients to generate a bitstream;
an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain the transform coefficients and inverse transforms the transform coefficients to obtain the residuals;
a second adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and the predictions outputted from the prediction controller to reconstruct the blocks; and
the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an 
in response to a determined number of sub blocks of the current block being set to four, splits the current block into four sub blocks, wherein,
in response to a size of the current block satisfying a block-size condition, splits the current block into four sub blocks along a single direction, wherein the splitting includes, 
in response to the width of the current block being larger than the height of the current block and the size of the current block being 32x8, splitting the current block along a vertical direction into four 8x8 sub blocks; and
in response to the height of the current block being larger than the width of the current block and the size of the current block being 8x32, splitting the current block along a horizontal direction into four 8x8 sub blocks; and   
in response to the size of the current block not satisfying the block-size condition, splits the current block into four sub blocks along the vertical and horizontal directions, wherein the splitting includes splitting the current block along the vertical and horizontal directions into four 16x16 sub blocks in response to the width of the current block being equal to the height of the current block and the size of the current block being 32x32; and 
encodes the sub blocks of the current block.  


13.	(Currently Amended) An image encoding method, comprising: 

in response to a size of the block satisfying a block-size condition, splits the  block into four sub blocks along a single direction, wherein the splitting includes, 
in response to the width of the block being larger than the height of the block and the size of the block being 32x8, splitting the block along a vertical direction into four 8x8 sub blocks; and
in response to the height of the block being larger than the width of the block and the size of the block being 8x32, splitting the block along a horizontal direction into four 8x8 sub blocks; and   
in response to the size of the block not satisfying the block-size condition, splits the block into four sub blocks along the vertical and horizontal directions, wherein the splitting includes splitting the block along the vertical and horizontal directions into four 16x16 sub blocks in response to the width of the block being equal to the height of the block and the size of the block being 32x32; and 
encoding the sub blocks of the block.  


19.	(Currently Amended) An image decoder, comprising: 
circuitry; and
a memory coupled to the circuitry,
wherein the circuitry, in operation:
in response to a determined number of sub blocks of a block of a picture being set to four, splits the block into four sub blocks, wherein,

in response to the width of the block being larger than the height of the block and the size of the block being 32x8, splitting the block along a vertical direction into four 8x8 sub blocks; and
in response to the height of the block being larger than the width of the block and the size of the block being 8x32, splitting the block along a horizontal direction into four 8x8 sub blocks; and   
in response to the size of the block not satisfying the block-size condition, splits the block into four sub blocks along the vertical and horizontal directions, wherein the splitting includes splitting the block along the vertical and horizontal directions into four 16x16 sub blocks in response to the width of the block being equal to the height of the block and the size of the block being 32x32; and  
decodes the sub blocks of the block.  


25.	(Currently Amended) An image decoder, comprising:
an entropy decoder which, in operation, receives and decodes an encoded bitstream to obtain quantized transform coefficients;
an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain transform coefficients and inverse transforms the transform coefficients to obtain residuals;

the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, wherein the prediction controller, in operation:
in response to a determined number of sub blocks of the current block being set to four, splits the current block into four sub blocks, wherein,
in response to a size of the current block satisfying a block-size condition, splits the current block into four sub blocks along a single direction, wherein the splitting includes, 
in response to the width of the current block being larger than the height of the current block and the size of the current block being 32x8, splitting the current block along a vertical direction into four 8x8 sub blocks; and
in response to the height of the current block being larger than the width of the current block and the size of the current block being 8x32, splitting the current block along a horizontal direction into four 8x8 sub blocks; and   
in response to the size of the current block not satisfying the block-size condition, splits the current block into four sub blocks along the vertical and horizontal directions, wherein the splitting includes splitting the current block along the vertical and horizontal directions into four 16x16 sub blocks in response to the 
decodes the sub blocks of the current block.  


31.	(Currently Amended) An image decoding method, comprising:
in response to a determined number of sub blocks of a block being set to four, splits the  block into four sub blocks, wherein,
in response to a size of the block satisfying a block-size condition, splits the block into four sub blocks along a single direction, wherein the splitting includes, 
in response to the width of the block being larger than the height of the block and the size of the block being 32x8, splitting the block along a vertical direction into four 8x8 sub blocks; and
in response to the height of the block being larger than the width of the block and the size of the block being 8x32, splitting the block along a horizontal direction into four 8x8 sub blocks; and   
in response to the size of the block not satisfying the block-size condition, splits the block into four sub blocks along the vertical and horizontal directions, wherein the splitting includes splitting the block along the vertical and horizontal directions into four 16x16 sub blocks in response to the width of the block being equal to the height of the block and the size of the block being 32x32; and 
decoding the sub blocks of the block.  


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to SIGNALING OF DEBLOCKING FILTER PARAMETERS IN VIDEO CODING.

Prior art was found and applied in the previous actions. However, in consideration of the amended claims, applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… in response to a size of the block of the picture satisfying a block-size condition, splits the block into four sub blocks along a single direction, wherein the splitting includes, 
in response to the width of the block being larger than the height of the block and the size of the block being 32x8, splitting the block along a vertical direction into four 8x8 sub blocks; and
in response to the height of the block being larger than the width of the block and the size of the block being 8x32, splitting the block along a horizontal direction into four 8x8 sub blocks; and
in response to the size of the block not satisfying the block-size condition, splits the block into four sub blocks along the vertical and horizontal directions, wherein the splitting includes splitting the block along the vertical and horizontal directions into four 16x16 sub blocks in response to the width of the block being equal to the height of the block and the size of the block being 32x32;. …
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1, 7, 13, 19, 25, 31, 43 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488